Title: To Thomas Jefferson from Daniel Carroll Brent, 18 August 1804
From: Brent, Daniel Carroll
To: Jefferson, Thomas


               
                  Dear Sir/ 
                  Washington 18th. Augt 1804
               
               In consequence of your letter previous to your departure from hence, I, some days since, left at the Secretary of State’s office the names of three persons proper to be appointed justices; to witt Samuel Hamilton, Robert Alexander and Samuel N. Smallwood all of them east of the Tibur—The resignation of Carrell, and More renders it necessary that, two shou’d be convenient to the navy yard, the two latter are the most so of any fitted for the office—the former lives immediately on Capitol hill where a justice is often wanted, & one wished for by the citizens—the multiplicity of the business before the justices makes this number necessary to do the business of the City, east of the Tibur; the navy yard alone being an abundant scource—In makeing this selection I took into veiw, the politics, the capacity, the respectability, and standing in society of such persons as occur’d, as most proper to be named; and upon mature consideration (tho’ I have named one federalist) do not think that a better selection, from such persons as will act, can be named—on the subject of the selection I consulted the Mayor. he thinks with me, that under existing circumstances better can’t be done; & the number necessary—Hamilton & Alexander are republicans Mr. Alexander tho’ a young man, is of genteel connections, possesses real property in the City, & is a member of the Council—Hamilton is respected and possesses good property in Charles County Maryland—Smallwood, tho’ a federalist, is not violent or bitter in his politics, on the contrary, I believe, satisfied with the present state of things—is one of our best & most active militia Captains, has real property here, & is also a member of the present Council—More justices are wanted, one between the Presidents house & the Capitol, one or two in the east side of the Branch, & two or three at least in Geo: Town; I have not named any persons for these situations; first because I know no person so proper, between the Presidents house & the Capitol, as Majr. Van Ness, & I did not think it prudent, either to name him, or consult him on the subject untill I knew whether it woud be agreeable to you, & because also your letter confined me to the City—as to Levi White in whose favor there is a petition, I can hear nothing to justify me in nameing him. accept my best wishes for your health & assurances of sincere esteem & respect—
               
                  
                     Daniel C. Brent
                  
               
            